Vanguard Municipal Cash Management Fund Supplement to the Prospectus Dated December 28, 2009 Effective immediately, Kathryn T. Allen no longer manages assets for Vanguard Municipal Cash Management Fund. The Funds investment objective, strategies, and policies remain unchanged. The managers primarily responsible for the day-to-day management of the Fund are: Justin A. Schwartz , CFA, Portfolio Manager. He has been with Vanguard since 2004; has worked in investment management since 2005; and has managed investment portfolios, including the Fund (co-managed), since 2010. Education: B.S., University of Richmond. Pamela Wisehaupt Tynan , Principal of Vanguard. She has been with Vanguard since 1982; has managed investment portfolios since 1988; and has co-managed the Fund since 2010. Education: B.S., Temple University; M.B.A., St. Josephs University. CFA ® is a trademark owned by CFA Institute. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS1143 032010
